Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The following Office action in response to communications received May 2, 2022. Claims 1, 4-5, 8, 9, 11-14, 17, 18, 21 and 22 have been amended. Therefore, claims 1, 4-5, 8-14, 17-18 and 21-22 are pending and addressed below.
Applicant’s amendments to the claims are sufficient to overcome the 35 USC § 112, rejections set forth in the previous office action dated February 4, 2022.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4-5, 8-14, 17-18 and 21-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Based upon consideration of all of the relevant factors with respect to the claims as a whole, the claims are directed to non-statutory subject matter which do not include additional elements that are sufficient to amount to significantly more than the judicial exception because of the following analysis:
Independent Claim(s) 1 and 14 are directed to a system and method for providing a report about an individual comprising the steps of receiving a command to generate a report comprising demographic information, medical/health information, and/or contextual information, where the contextual information comprises information, other than medical information, impacting the health or care of the individual. The claim(s) recite(s) obtaining, a continuous stream of monitor data corresponding to one or more automatic trigger events; determining that a trigger event of the one or more automatic trigger events has occurred; and in response to the trigger event: obtaining trigger data comprising a patient identifier and an indication of the trigger event; obtaining patient data associated with the user; generating, a trigger data-specific medical report based on the obtained trigger data and patient data; and in response to generating the trigger data-specific medical report: provide access to the trigger data-specific medical report; receiving, a request to access the trigger data-specific medical report; and transmitting, the trigger data-specific medical report based on the request data, wherein the trigger data-specific medical report is only accessible by one or more authorized recipients at one or more authorized locations.
The limitations of “obtaining, a continuous stream of monitor data corresponding to one or more automatic trigger events; determining that a trigger event of the one or more automatic trigger events has occurred; and in response to the trigger event: obtaining trigger data comprising a patient identifier and an indication of the trigger event; obtaining patient data associated with the user; generating, a trigger data-specific medical report based on the obtained trigger data and patient data; and in response to generating the trigger data-specific medical report: provide access to the trigger data-specific medical report; receiving, a request to access the trigger data-specific medical report; and transmitting, the trigger data-specific medical report based on the request data, wherein the trigger data-specific medical report is only accessible by one or more authorized recipients at one or more authorized locations,” as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of a Certain Methods Of Organizing Human Activity concepts performed by managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions), but for the recitation of generic computer components. That is, other than reciting “webserver, storage device, processor, user device” nothing in the claim element precludes the step from practically being performed by following rules or carrying out instructions. For example, but for the “device associated with a user” language, “determining” in the context of this claim encompasses the user manually making a decision that a trigger event of the one or more trigger events has occurred. Similarly, the obtaining trigger data comprising a patient identifier and an indication of the trigger event, under its broadest reasonable interpretation, covers performance of following rules or carrying out instructions, but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of following rules or carrying out instructions, but for the recitation of generic computer components, then it falls within the “Certain Methods Of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of using a “webserver, storage device, processor, user device” to perform all of the “obtaining, a continuous stream of monitor data corresponding to one or more automatic trigger events; determining that a trigger event of the one or more automatic trigger events has occurred; and in response to the trigger event: obtaining trigger data comprising a patient identifier and an indication of the trigger event; obtaining patient data associated with the user; generating, a trigger data-specific medical report based on the obtained trigger data and patient data; and in response to generating the trigger data-specific medical report: provide access to the trigger data-specific medical report; receiving, a request to access the trigger data-specific medical report; and transmitting, the trigger data-specific medical report based on the request data, wherein the trigger data-specific medical report is only accessible by one or more authorized recipients at one or more authorized locations” steps. The “webserver, storage device, processor” is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of executing computer-executable instructions for implementing the specified logical function(s)) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Claim 1 has additional limitations (i.e., user device, webserver). Claim 14 has additional limitations (i.e., user device, webserver, storage device, processor). Looking to the specification, these components are described at a high level of generality (¶ 39 and 50; "user interface" as used herein refers to an interface between a human user or operator and one or more devices that enables communication between the user and the device(s). Examples of user interfaces that may be employed in various implementations of the present disclosure include, but are not limited to, switches, potentiometers, buttons, dials, sliders, track balls, display screens, various types of graphical user interfaces (GUIs), touch screens, microphones and other types of sensors that may receive some form of human-generated stimulus and generate a signal in response thereto.). The use of a general purpose computer, taken alone, does not impose any meaningful limitation on the computer implementation of the abstract idea, so it does not amount to significantly more than the abstract idea. Also, although the claims add “[storage]” steps, it is only considered as insignificant extrasolution activity. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements individually. The combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology and their collective functions merely provide a conventional computer implementation of the abstract idea. Furthermore, the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generally linking the abstract idea to a particular technological environment or field of use, as the courts have found in Parker v. Flook. Therefore, there are no limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception.
Dependent claims 4-5, 8-13, 17-18 and 21-22 include all the limitations of the parent claims and are directed to the same abstract idea as discussed above and incorporated herein. Although the dependent claims add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. These information characteristics do not change the fundamental analogy to the abstract idea grouping of “Certain Methods of Organizing Human Activity,” and, when viewed individually or as a whole, they do not add anything substantial beyond the abstract idea. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore, the claims when taken as a whole are ineligible for the same reasons as the independent claims.
Claims 1, 4-5, 8-14, 17-18 and 21-22 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claims 1, 5, 8-11, 14, 18 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No.: US 20180113986 A1 to Zhu in view of Pub. No.: US 20140350424 A1 to DU et al.

As per Claim 1, Zhu teaches a method comprising: 
-- obtaining, from a device associated with a user, a continuous stream of monitor data corresponding to one or more automatic trigger events (see Zhu paragraphs 3, 12 and 370; As another example of the existing art, as shown in FIG. 1B, in elderly care industry, a user 135 can carry a device with an emergency button thereon (not shown) so that when the user feels that he/she is in an emergency situation, such as a fall or in an health crisis situation, the user can physically activate the emergency button on the device to trigger a signal sent from the device to an emergency handling service 145. FIG. 2 depicts a high level configuration of a system in which a wearable device continuously monitors vital/health data of a user and quantitatively classifies the user's health condition which is sent to the cloud to allow the user to receive online health assistance information, according to an embodiment of the present teaching.); 
-- determining that a trigger event of the one or more automatic trigger events has occurred (see Zhu paragraph 4; Another type of prior system is shown in FIG. 1C, where a user has a wearable device 150 which can detect the user's vital signs 160 and track the user's physical location via, e.g., a positioning service 155. When any of pre-determined vital sign signals an emergency situation of the user, the wearable device 150 generates an emergency trigger and sends this emergency trigger to a relay network 160, which is specifically constructed and connected to a monitoring center 165.); and 
in response to the trigger event: 
-- obtaining trigger data comprising a patient identifier and an indication of the trigger event; 
obtaining patient data associated with the user (see Zhu paragraph 140; When the SOS handling unit 880 is activated, certain relevant information may also be forwarded to it. This includes the medical identification of the person, monitored data (which includes any of the monitored vital signs, health data, an indication that the person is out of GeoFence, a detected fall, or an activation of the emergency button 215), the health condition classification(s) derived based on the monitored data, and the monitored location of the person. In some embodiments, the specific supporting evidence for the emergency situation may be carved out and transmitted as what gives rise to the emergency. Examples include detected poor vital signs such as an extremely low blood sugar level or there has been a detected fall based on the sensory data from either the wearable device 210 or a relevant peripheral instrument. Such data may be continuously monitored and provided to the candidate rescuers..);
-- generating a trigger data-specific medical report based on the obtained trigger data and patient data (see Zhu paragraphs 100 and 110; If the classified health condition is sub-healthy which the wearable device 210 determines that it warrants a warning, e.g., the wearable device 210 detects that a particular disease may be developing (e.g., type II diabetes), the received online health assistance information may be a real time feedback with a health warning report and recommendations of specialist for the person to visit to have a check.).
Du et al. teaches the following limitations Zhu failed to explicitly teach:
in response to generating the trigger data-specific medical report: 
-- configuring, a webserver to provide access to the trigger data-specific medical report (see DU et al.. paragraph 48; "Reports are automatically generated and sent to an authorized user. The authorized user, such as the patient or physicians, can also login the website of remote data centers 130 to view the report and historic data,” thus it is implicitly disclosed that a dedicated webserver has been configured to provide access to the reports);
-- receiving, from an external device, web request data associated with a request to access the trigger data-specific medical report via the configured webserver (see DU et al.. paragraph 48; "Reports are automatically generated and sent to an authorized user. The authorized user, such as the patient or physicians, can also login the website of remote data centers 130 to view the report and historic data,” thus it is implicitly disclosed that a dedicated webserver has been configured to provide access to the reports); and 
-- transmitting, to the external device, the trigger data-specific medical report based on the web request data (see DU et al.. paragraph 48; "Reports are automatically generated and sent to an authorized user. The authorized user, such as the patient or physicians, can also login the website of remote data centers 130 to view the report and historic data,” thus it is implicitly disclosed that a dedicated webserver has been configured to provide access to the reports); and 
-- wherein the trigger data-specific medical report is only accessible by one or more authorized recipients at one or more authorized locations (see DU et al. paragraph 48; "Reports are automatically generated and sent to an authorized user. The authorized user, such as the patient or physicians, can also login the website of remote data centers 130 to view the report and historic data,” thus it is implicitly disclosed that a dedicated webserver has been configured to provide access to the reports).
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include systems/methods as taught by reference DU et al. within the systems/methods as taught by reference Zhu with the motivation of providing a series of compact digital sensors that is wearable by patching, thereby continuously monitoring waveform for a long time span, more than several hours, helping to disclose any early abnormalities in patients (see Du et al. paragraph 44).

As per Claim 5, Zhu and Du et al. teach the method of claim 1, wherein a preliminary medical report is generated prior to receiving the trigger event and wherein the trigger data-specific medical report generated in response to the trigger event is an updated medical report ("reports are automatically generated and sent to an authorized user" (see DU et al.. paragraph 48 on p. 4) it is considered that the detection of abnormal heartbeats pattern automatically leads to an updating of the medical report of the patient).
The obviousness of combining the teachings of Zhu and Du et al. are discussed in the rejection of claim 1, and incorporated herein.

As per Claim 8, Zhu and Du et al. teach the method of claim 1, wherein the one or more automatic trigger events comprise one or more of: a fall; a doctor’s visit; an emergency department visit; a high heart rate; a low heart rate: a high temperature; a low temperature; a low blood pressure; or a high blood pressure (see Zhu paragraph 146; The SOS initiation determiner 916 makes the determination based on, e.g., the pre-determined SOS triggers 918. For example, the SOS triggers 918 may specify under what conditions SOS handling is needed. Some condition may specify that if the person being monitored is an incapacitated elderly and if the emergency arose due to a serious situation (e.g., a fall, rapidly falling critical vital signs, etc.), then SOS is to be initiated).
The obviousness of combining the teachings of Zhu and Du et al. are discussed in the rejection of claim 1, and incorporated herein.

As per Claim 9, Zhu and Du et al. teach the method of claim 1, wherein the continuous stream of monitor data comprises GPS data from the device associated with the user, the GPS data indicating a geographic location of the device; and determining that a trigger event of the one or more automatic trigger events has occurred further comprises: obtaining a location associated with a known medical facility; and determining that the geographic location of the device is within the location associated with the known medical facility (see Zhu paragraph 156; In some embodiments, the real time health monitor 210 also supports the GeoFence service so that a user being monitored may be associated with a geographical fence and the person being monitored is to be monitored not only against the health but also against the GeoFence defined. Such service may be beneficial to users who suffer from certain health issues such as dementia. The GeoFence may be specified by physicians, nursing home, or guardians. The GeoFence associated with a user may be stored in the user data log 835 (FIG. 8A) and can be used by the online health condition determiner 840 as part of the monitoring. One of the situations that can give rise to an emergency situation is when the person being monitored is out of the GeoFence. In this situation, the real time health monitor 210 tracks the current location of the person and the emergency handling unit 870 may then notify relevant parties (e.g., the guardian or a backend health service provider) of the current location of the person against the GeoFence.).
The obviousness of combining the teachings of Zhu and Du et al. are discussed in the rejection of claim 1, and incorporated herein.

As per Claim 10, Zhu and Du et al. teach the method of claim 1, further comprising, in response to receiving the web request: transmitting an authorization request to at least one of: the patient; and a caregiver of the patient; receiving an authorization response; and transmitting the medical report when the authorization response  indicates that access should be allowed  (DU et al. specified that "with the authorized user's permission, the waveforms and analysis results can be retrieved and reviewed by medical institute or professionals 140" (see DU et al. paragraph [0049]). Thus the features concerning the authorization of accessing the report are also implicitly disclosed). 
The obviousness of combining the teachings of Zhu and Du et al. are discussed in the rejection of claim 1, and incorporated herein.

As per Claim 11, Zhu and Du et al. teach the method of claim 1, wherein the  device associated with the user is at least one of: a wearable device that gathers at least one of vital sign data and activity data; and an in-home monitoring device that gathers at least one of motion data and medication data (see DU et al. device 101 in Figure 1, and claim 3; patient device is a wearable device).
The obviousness of combining the teachings of Zhu and Du et al. are discussed in the rejection of claim 1, and incorporated herein.

As per Claim 14, Claim 14 is directed to a system. Claim 14 recites the same or substantially similar limitations as those addressed above for Claim 1 as taught by Zhu and Du et al. Claim 14 is therefore rejected for the same reasons as set forth above for Claim 1 respectively. 

As per Claim 18, Zhu and Du et al. teach the system of claim 14, wherein a preliminary medical report is generated prior to receiving the trigger event and wherein the trigger data-specific medical report generated in response to the trigger event is an updated medical report ("reports are automatically generated and sent to an authorized user" (see DU et al.. paragraph [0048] on p. 4) it is considered that the detection of abnormal heartbeats pattern automatically leads to an updating of the medical report of the patient).
The obviousness of combining the teachings of Zhu and Du et al. are discussed in the rejection of claim 14, and incorporated herein.

As per Claim 21, Zhu and Du et al. teach the system of claim 14, wherein the one or more automatic trigger events comprise one or more of: a fall: a doctor’s visit; an emergency department visit; a high heart rate; a low heart rate: a high temperature; a low temperature; a low blood pressure; or a high blood (see Zhu paragraph 146; The SOS initiation determiner 916 makes the determination based on, e.g., the pre-determined SOS triggers 918. For example, the SOS triggers 918 may specify under what conditions SOS handling is needed. Some condition may specify that if the person being monitored is an incapacitated elderly and if the emergency arose due to a serious situation (e.g., a fall, rapidly falling critical vital signs, etc.), then SOS is to be initiated).
The obviousness of combining the teachings of Zhu and Du et al. are discussed in the rejection of claim 14, and incorporated herein.

As per Claim 22, Zhu and Du et al. teach the system of claim 14, wherein: the continuous stream of monitor data comprises GPS data from the device associated with the user, the GPS data indicating a geographic location of the device; and determining that the trigger event of the one or more automatic trigger events has occurred further comprises: obtaining a location associated with a known medical facility; and determining that the geographic location of the device is within the location associated with the known medical facility (see Zhu paragraph 156; In some embodiments, the real time health monitor 210 also supports the GeoFence service so that a user being monitored may be associated with a geographical fence and the person being monitored is to be monitored not only against the health but also against the GeoFence defined. Such service may be beneficial to users who suffer from certain health issues such as dementia. The GeoFence may be specified by physicians, nursing home, or guardians. The GeoFence associated with a user may be stored in the user data log 835 (FIG. 8A) and can be used by the online health condition determiner 840 as part of the monitoring. One of the situations that can give rise to an emergency situation is when the person being monitored is out of the GeoFence. In this situation, the real time health monitor 210 tracks the current location of the person and the emergency handling unit 870 may then notify relevant parties (e.g., the guardian or a backend health service provider) of the current location of the person against the GeoFence.).
The obviousness of combining the teachings of Zhu and Du et al. are discussed in the rejection of claim 14, and incorporated herein.

Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu and Du et al. as applied to claims 1, 5, 8-11, 14, 18 and 21-22 above, and further in view of Patent No.: US 20160125412 A1 to Cannon.

As per Claim 4, Zhu and Du et al. fail to teach the method of claim 1, wherein the one or more authorized locations are based on a source network address associated with the web request.
	Cannon teaches an application, owned and secured by the user, has been configured to periodically report GPS coordinates using an integrated GPS device or WIFI tracking to the user's authorization service. The application also generates a fingerprint generated from information unique to the device and stores it within the user's authorization account. Access to the account from the application is sourced by the active IP address being used by the client. The authorization service stores the IP address when connections are successful and authenticated. In some embodiments, the authorization service may also store the source IP and port combination in order to identify a client when it is connecting to the internet using a private network that uses Source Network Address Translation (SNAT) in order to share one public IP address with multiple clients. In some embodiments, the authorization service will use x-forwarded-for http headers to preserve source IP address information in the event that SNAT is being used within the authorization service network (see Cannon paragraph 387).
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include systems/methods as taught by reference Cannon within the systems/methods as taught by references Zhu and Du et al. al. with the motivation of providing a method and system for preventing identity theft and increasing security on systems, thereby ensuring the privacy of users and will increase adoption rates (see Cannon Abstract and paragraph 289).

As per Claim 17, Zhu and Du et al. fail to teach the system of claim 14, wherein the one or more authorized locations are based on a source network address associated with the web request.
Cannon teaches an application, owned and secured by the user, has been configured to periodically report GPS coordinates using an integrated GPS device or WIFI tracking to the user's authorization service. The application also generates a fingerprint generated from information unique to the device and stores it within the user's authorization account. Access to the account from the application is sourced by the active IP address being used by the client. The authorization service stores the IP address when connections are successful and authenticated. In some embodiments, the authorization service may also store the source IP and port combination in order to identify a client when it is connecting to the internet using a private network that uses Source Network Address Translation (SNAT) in order to share one public IP address with multiple clients. In some embodiments, the authorization service will use x-forwarded-for http headers to preserve source IP address information in the event that SNAT is being used within the authorization service network (see Cannon paragraph 387).
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include systems/methods as taught by reference Cannon within the systems/methods as taught by references Zhu and Du et al. al. with the motivation of providing a method and system for preventing identity theft and increasing security on systems, thereby ensuring the privacy of users and will increase adoption rates (see Cannon Abstract and paragraph 289).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu and Du et al as applied to claims 1, 5, 8-11, 14, 18 and 21-22 above, and further in view of Patent No.: US 20150205919 A1 to Robertson et al.

As per Claim 12, Zhu and Du et al. fail to teach the method of claim 1, wherein transmitting the trigger data-specific medical report based on the web request data comprises providing a requester-specific format of the trigger data-specific medical report.
Robertson et al. teaches the patient report may have a format which is similar to a patient webpage 22 and may be presented in an html format. If desired, the server 18 may output the patient report to an internal file server for staff use at a hospital 14 (see Robertson et al. paragraph 61).
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include systems/methods as taught by reference Robertson et al. with the systems/methods as taught by references Zhu and Du et al. with the motivation of providing guidance to doctors in understanding the patient's condition and in caring for that patient through care protocols, thereby assisting a doctor in providing appropriate treatment to the patient based on the conditions for the patient (see Robertson et al. paragraph 80).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu and Du et al as applied to claims 1, 5, 8-11, 14, 18 and 21-22 above, and further in view of Patent No.: US 10679737 B1 to Culbertson et al.

As per Claim 13, Zhu and Du et al. fail to explicitly teach the method of claim 1, wherein transmitting, the trigger data-specific medical report is conditioned upon an access threshold, wherein an access threshold comprises at least one of: a number of times accessed; a length of time from receipt of trigger data, and a length of time from first access. 
Culbertson et al. teaches information 702 may include access information determined by a data analyzing component 128 as described above, such as average access time, number of records viewed per day, time spent in a current EMR, etc., which can facilitate determining whether the employee is possibly breaching the EMR data (e.g., where the time spent in the current EMR is determined to be inconsistent with the average access time) (see Culbertson et al. Col 17 || 20-31).
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include systems/methods as taught by reference Culbertson et al. within the systems/methods as taught by references Zhu and Du et al. al. with the motivation of determining a set of access events in the plurality of access events constituted, by the one or more employees, possible breach of the electronic patient data, thereby providing an alert notification related to the set of access events based on determining that the set of access events constitute possible breach of the electronic patient data (see Culbertson et al. Col 2 || 1-13).



Response to Arguments
Applicant's arguments, filed on May 2, 2022 with respect to argument in the remarks, have been considered but are moot in view of the new ground(s) of rejection necessitated by the new limitations added to Claims 1, 4-5, 8, 9, 11-14, 17, 18, 21 and 22.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Patent No.: US 9363254 B2 to Beckhardt et al.: An example implementation may involve a computing system receiving a request to establish a queue of media items. The computing system may assign a first access to the queue.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD B WINSTON III whose telephone number is (571)270-7780. The examiner can normally be reached M-F 1030 to 1830.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.B.W/Examiner, Art Unit 3626    


/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626